DETAILED ACTION
	Claims 1-24 and 26 are pending. Claims 1-6 and 23 have been amended and claims 25 and 27 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,809,748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	Due to the amendment filed March 8, 2021 of instant claims 1 and 23, the 103 rejections over Tanaka, and Tanaka further in view of Saito have been withdrawn. Applicants’ arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 23.
Allowable Subject Matter
Claims 1-24 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a liquid crystalline medium comprising a polymerizable compound of formula I. The closest prior art Tanaka teaches a polymerizable compound having a polar anchoring group when .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
Claims 1-3, 9-13, 15, 16, and 23 are objected to because of the following informalities:  Claims 1-3 and 23 recite “branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 5 C atoms”. However, these groups must have more than 1 carbon atom. Claim 9 recites “branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms”. However, these groups must have more than 1 carbon atom. Claim 9 also recites “branched or cyclic alkyl having 1 to 25 C atoms”. However, these groups must have at least 3 carbon atoms. Claim 9 further recites “heteroaryl or heteroaryloxy group having 2 to 40 C atoms”. However, these groups must have at least 4 carbon atoms. Claim 10 recites “branched alkyl having 1 to 25 C atoms” and “branched…alkyl, alkoxy, alkenyl, alkynyl, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 12 C atoms”. However, these groups must have more than 1 carbon atom. Claims 11-13 and 15 recite “up to 15 C atoms” which allows for zero and therefore cannot exist. Claim 16 recites “alkoxyalkyl or alkenyl radical having 1-5 C atoms”. However, these groups must have at least 2 carbon atoms. Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722